Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim is for the recovery of the proceeds of a security interest held by Claimant in an inventory of Robert Cordtz that the Department of Revenue attached (pursuant to the State’s lien and assessment B-32326) for Cordtz’s failure to pay $2,561.70 in back taxes. An investigation of this claim by the Department of Revenue and substantiated by the files of the Secretary of State determined that Claimant’s security interest of $1,301.17 was superior to the State’s lien. The investigation further disclosed that Claimant’s priority interest was pursuant to the Uniform Commercial Code, Ill.Rev.Stat., Ch. 26, §1-101 et. seq. It is hereby ordered that the sum of One Thousand Three Hundred One and 17/100 Dollars ($1,301.17) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.